Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on PCT / US2019 / 030926 filed on 05/06/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10, 11-14, 16-17, and 20 are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Corcoran et al. (US 2018/0211669 A1).
Regarding Claims 1 and 13, Mutagi discloses a system to invoke functions of agents via digital assistant applications (Fig. 7, remote service 112 interacting with voice controlled device 104), comprising: 
Fig. 7, remote service 112 with various modules 718 and 722) executed on a data processing system having one or more processors (Col 7, Rows 38-43, remote service 112 / cloud based service implemented as a computing infrastructure of processors) to maintain a plurality of action-inventories for a plurality of agents (Fig. 12, Col 16, Rows 60-65, device capability abstraction module 722 stores an indication of secondary device associated with device capability; see Figs. 1-4, secondary devices in a home environment), each action-inventory having an address template for an action by one of the plurality of agents, the address template defining a first portion and a second portion, the first portion corresponding to one of the plurality of agents (Col 13, Rows 35-45, home automation domain 718 comprises a registry 126 storing an indication of the name of the secondary device along with IP / MAC address), the second portion including an input variable used to execute the action (Col 13, Rows 50-57, device capability abstraction module 722 stores indication of device capabilities; see Fig. 11, Col 16, Rows 41-49, module 722 stores indications of which device drivers are configured to work with which devices; e.g., Fig. 12, desk lamp 106(1) with 1104(1) “Turn on / off” and 1104(2) “Dim” such that voice command “please dim my desk lamp” is map to device capability “dimming” and to a device driver associated with desk lamp for generating a command for causing the desk lamp to dim); 
a natural language processor (Col 9, Rows 26-30, speech recognition module 124) executed on the data processing system to: 
receive a data comprising an input audio signal detected by a sensor of a client device (Col 9, Rows 20-25, user issues voice command “turn on my office lights” and one or more microphones of voice controlled device 104 generates an audio signal that includes this voice command and provide this audio signal over network 114 to remote service 112); and 
parse the input audio signal of the data to identify a request to be executed by an agent of the plurality of agents, and a parameter defining the request (Col 9, Rows 26-31, speech recognition module 124 performs ASR on audio signal to identify voice command 302 by identifying the group to which the command applies “office lights” and the requested operation “turn on”); and 
an action handler executed on the data processing system (Col 9, Rows 31-36, orchestration component 128) to: 
select, from the plurality of action-inventories, an action-inventory of the agent that executes the action corresponding to the request (Col 9, Rows 31-43, determine “office lights” group exists and includes desk lamp 106(1) and corner lamp 106(2) and determine which secondary device drivers are responsible for creating commands for causing the secondary devices to perform requested operations); 
generate, in accordance with the address template of the action-inventory, an address to execute the action of the action-inventory, the address comprising a first substring and a second substring, the first substring corresponding to the agent, the second substring having the parameter used to control execution of the action (Col 9, Rows 51-63, orchestration component 128 sends to desk lamp 106(1) secondary device driver an indication that the user has requested to turn on the desk lamp and to corner lamp 106(2) secondary device driver an indication of the request to turn on the corner lamp; e.g., the indication comprises (1) the request is to desk lamp 106(1) and (2) the request corresponds to “turn on”); and 
Col 9, Rows 63-67, the respective secondary device driver generates respective commands to turn on the desk lamp and to turn on the corner lamp); and 
an agent interface executed on the data processing system to direct the action data structure to the agent referenced by the address to cause the agent to parse the action data structure, execute the action corresponding to the request in accordance with the parameter (Col 10, Rows 1-10, remote service 112 sends the generated commands back to voice controlled device 104 where device 104 provides the commands to the secondary devices that proceed to execute the commands; see Col 14, Rows 11-36, orchestration component 128 route the request to the appropriate driver so that the driver may provide the command back to the device that initially provided the request via the appropriate channel; i.e., protocol abstraction module 724 that creates protocol tunnel 712 to pass the command to device 104), and to provide output for presentation on the client device (Col 13, Rows 1-9 and Col 20, Rows 5-11, in other instances, commands correspond to movie player 1516 playing movies / audio visual media or personal shopper 1520 configured to assist user in purchasing items from web based merchants).  
Mutagi does not disclose data processing system receives data comprising the input audio signal detected by the sensor of the client device is in the form of a data packet. 
Corcoran teaches a data processing system to select a speech recognition engine to send a command to a device to be interpreted and carried out (Abstract) that uses a packet switched network to send and receive packets of data between computers (¶21). In particular, ¶22).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to send data packet comprising the input audio signal detected by a sensor / microphone of the client device in order to send and receive packets of data with headers indicating a destination between computers over a network (Corcoran, ¶21).
Regarding Claims 2 and 14, Mutagi discloses the agent registry to maintain the plurality of action-inventories for the plurality of agents, each action-inventory having an agent identifier corresponding to one of the plurality of agents (Col 13, Rows 35-45, home automation domain 718 comprises a registry 126 storing an indication of the name of the secondary device along with IP / MAC address), a request identifier corresponding to the action (Fig. 11, voice commands (1)-(9); Col 16, Rows 28-40, device capability abstraction module 722 stores indication of one or more voice commands that cause the device to perform respective device capability; e.g., each predefined device capability may be associated with one or more voice commands), and the address template for the action corresponding to the request identifier (Col 16, Rows 41-49, module 722 stores indications of which device drivers are configured to work with which devices; e.g., Fig. 12, desk lamp 106(1) with 1104(1) “Turn on / off” and 1104(2) “Dim” such that voice command “please dim my desk lamp” is map to device capability “dimming” and to a device driver associated with desk lamp for generating a command for causing the desk lamp to dim); 
the natural language processor to parse the input audio signal of the data packet to identify an agent identifier corresponding to the agent of the plurality of agents (Col 9, Rows 26-31, speech recognition module 124 performs ASR on audio signal to identify voice command 302 by identifying the group to which the command applies “office lights” and the requested operation “turn on”); and 
the action handler to select, from the plurality of action-inventories for the agent corresponding to the agent identifier, the action-inventory of the action having the request identifier corresponding to the request (Col 9, Rows 31-43, determine “office lights” group exists and includes desk lamp 106(1) and corner lamp 106(2) and determine which secondary device drivers are responsible for creating commands for causing the secondary devices to perform requested operations). 
Regarding Claims 4 and 16, Mutagi discloses the agent registry to maintain the plurality of action-inventories for the plurality of agents, at least one of the plurality of action-inventories having a mapping for the second portion of the address template for the action, the second portion including a plurality of input variables used to execute the action, the mapping defining a correspondence between one of the plurality of input variables and one of a plurality of words identified from parsing input audio signals (Col 16, Rows 28-40, each predefined device capability may be associated with one or more voice commands as illustrated in Fig. 11; e.g., voice command “dim my <device>” is associated with dimming device capability; see additional device capabilities / input variables to execute actions like “turn on/off”, “change volume”, or “change station”); 
the natural language processor to parse the input audio signal of the data packet to identify a plurality of parameters defining the request (Col 16, Rows 41-49, when user says “please dim my desk lamp”, map the voice command to predefined device capability dimming and to a device driver associated with desk lamp); and  -3- 4832-2102-1334.1Atty. Dkt. 098981-2238 (GGL-118US) 
Col 16, Rows 41-49, utilizing mapping to map the voice command to device capability dimming and to the device driver associated with the desk lamp for generating the command for causing the desk lamp to dim). 
Regarding Claim 5, Mutagi discloses the agent registry to maintain the plurality of action-inventories for the plurality of agents, at least one of the plurality of action-inventories having the address template for a plurality of actions to be carried out by one of the plurality of agents (Col 13, Rows 50-57, device capability abstraction module 722 stores indication of device capabilities; see Fig. 11, Col 16, Rows 41-49, module 722 stores indications of which device drivers are configured to work with which devices; e.g., Fig. 12, desk lamp 106(1) with 1104(1) “Turn on / off” and 1104(2) “Dim” or voice controlled device 104 with 1104(3) “change volume” and 1104(4) “change station”); 
the natural language processor to parse a second input audio signal of a second data packet to identify a second request, a second parameter, and the agent, the second request different from the request (compare Fig. 3 “turn on my office lights” with request of Fig. 4 “please silence my devices capable of outputting sound”; Col 11, Rows 8-26, parse voice command to identify “muting devices” as well as the devices to which the command applies; i.e., Col 11, Rows 30-34, voice controlled device 104 and speaker 404); and 
the action handler to select, from the plurality of action-inventories, the action-inventory of the agent to execute one of the plurality of actions corresponding to both the request and the second request (Col 10, Rows 4-10, direct desk lamp and corner lamp to turn on per voice command “turn on my office lights” and Col 11, Rows 35-42, direct voice controlled device 104 and speaker 404 to mute their volumes). 
Regarding Claim 6, Mutagi discloses the agent registry to maintain the plurality of action-inventories for the plurality of agents, at least one of the plurality of action-inventories including the second portion of the address template with a plurality of input variables in carrying out the action, the plurality of input variables including the input variable and an auxiliary input variable (Fig. 12 and Col 16, Rows 60-65, module 722 stores indication that desk lamp 106(1) is associated with capabilities “turning on/off” and “dimming”); 
the action handler to determine that there are no identified parameters that correspond to the auxiliary input variable (Fig. 12, Col 16, Rows 60-65, desk lamp 106(1) does not have the capabilities “changing volume” or “changing a channel / station”); and 
the action handler to generate, in accordance with the address template of the action- inventory, the address to execute the action of the action-inventory, the second substring of the address having the parameter as the input variable and lacking parameters as the auxiliary input variable (Col 16, Rows 41-49, in response to “please dim my desk lamp”, component 128 utilizes mapping of module 722 to map this voice command to capability “dimming” and to corresponding device driver associated with desk lamp for generating a command for causing the desk lamp to dim).  
Regarding Claims 10 and 17, Mutagi discloses the agent registry to maintain the plurality of action-inventories for the plurality of agents, the plurality of action- inventories having a first subset of action-inventories and a second subset of action-inventories, the first subset including action-inventories defined by an administrator of the data processing-5-4832-2102-1334.1Atty. Dkt. 098981-2238 (GGL-118US) system (Col 6, Rows 8-22, user introduces a television to the environment of the user and register the television by specifying the name of the device “downstairs television” and voice controlled device determines the television’s capabilities by referencing product specification), the second subset including action-inventories generated using a configuration file provided by an agent service handling one of the plurality of agents (Col 13, Rows 53-60, module 722 programmed to store a set of predefined device capabilities provided by secondary devices available for acquisition by users such that each time a user registers a new device with registry 126, module 722 may map the capabilities of the new device to the set of predefined device capabilities).
Regarding Claim 11, Mutagi discloses the action handler to direct the action data structure to the agent referenced by the address to cause the agent to:
parse the address of the action data structure to identify the first substring and the second sub string (Col 12, Row 65 – Col 13, Row 4, user request to play music on device 104 or to request to purchase an item (orange juice), remote service 112 routes the request to music domain or shopping domain respectively; Col 7, Rows 6-11, device 104 generates or receives a command from appropriate device driver and sends this command via a control signal 108; in view of Col 20, Rows 1-11, generating control signal 108 to play music on music player application 1514 of device 104 or to assist user to purchase orange juice on personal shopper application 1520 requires interpreting the command to specify (1) applications 1514 or 1520 respectively and (2) the respective control signals corresponding to playing music or purchase the orange juice; see also Fig. 4, “please silence my devices capable of outputting sound” and Col 11, Rows 38-42, voice controlled device 104 executes command intended for itself to mute its volumes); 
Col 12, Row 65 – Col 13, Row 4 in view of Col 7, Rows 6-11, generate control signal  corresponding to playing of certain music file on music player 1514 or to purchase orange juice from web merchant; Col 11, Rows 38-42, voice controlled device 104 executes command intended for itself to mute its volumes); and 
execute the action in accordance with the parameter responsive to the identification of the action and the parameter (Col 20, Rows 1-11, device 104 with music player 1514 to play music or personal shopper 1520 to purchase items from web based merchants; Col 11, Rows 38-42, voice controlled device 104 executes command intended for itself to mute its volumes).  
Regarding Claims 12 and 20, Mutagi disclose the agent interface to generate, in accordance with the address template of the action-inventory, the address to execute the action of the action-inventory, the address comprising the first substring and the second substring, the first substring having a hostname referencing an agent service of the agent (Col 9, Rows 54-62, Col 13, Rows 42-46 and Col 14, Rows 11-22, orchestration component 128 identifies addressable secondary device in order to generate the indication that the user has requested an operation to the secondary device; the addressable secondary device having IP address or MAC address stored in registry 126), the second substring having a pathname and a string query, the pathname corresponding to the action to be carried out, the string query including the parameter as the input variable (Col 14, Rows 19-36, component 128 routes the request to turn on desk lamp to appropriate driver to generate appropriate command to turn on the desk lamp where protocol abstraction module 724 creates protocol tunnel 712 to pass the command back to voice controlled device 104 where device 104 issues the command to the secondary device / desk lamp via appropriate protocol; i.e., the protocol includes (1) IP / MAC address of the desk lamp and the generated command comprising (2) indication of desk lamp and (3) requested “turn on”).
Claims 3 and 15  are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Corcoran et al. (US 2018/0211669 A1) as applied to claims 1 and 13, in further view of Kannan et al. (US 2016/0155442 A1).
Regarding Claims 3 and 15, Mutagi discloses the natural language processor to parse the input audio signal of the data packet to determine that the input audio signal lacks an agent identifier corresponding to any of the plurality of agents (Col 11, Rows 1-17, attempt to determine the command “Please mute my devices capable of outputting sound” corresponds to a group of deices named “my devices capable of outputting sound” in registry 126 and determine that no such group exists); and 
the action handler to select, responsive to the determination that the input audio signal lacks the agent identifier, the agent of the plurality of agents based on the request and the parameter, the agent capable of performing the action corresponding to the request in accordance with the parameter (Col 11, Rows 16-24, in response to determining that no such group exists, orchestration component 128 may interpret the command as specifying devices that comply with a device capability and identify, from devices registered to the user in registry 126, those devices that are associated with a device capability of “changing a volume”).
Mutagi does not disclose select the agent based on an agent usage history for the client device.
Kannan discloses a digital personal assistant infrastructure service can control to which registered action provider (i.e., agent) to assign a task to be performed corresponding to user voice input received at an electronic device (i.e., client device) (Abstract). The digital personal assistant infrastructure selects the registered action provider / agent based on an agent usage history for the client device (¶70, assign an action provider based on prior usage history for the uttering user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to select the agent based on an agent usage history for the client device in order to designate a preferred action provider / agent (Kannan, ¶70).
Claims 7, 9, and 18  are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Corcoran et al. (US 2018/0211669 A1) as applied to claims 1 and 13, in further view of Venkatesha et al. (US 9384751 B2).
Regarding Claims 7 and 18, Mutagi discloses the action handler to:  -4- 4832-2102-1334.1Atty. Dkt. 098981-2238 (GGL-118US) 
validate the parameter against the address template of the action-inventory for the action corresponding to the request (Col 11, Rows 15-24 and Col 13, Rows 54-65, orchestration component 128 interprets “please silence my devices capable of outputting sound” and identify devices that are associated with device capability of “changing volume” based on mapping of capabilities to devices from device capability abstraction module 722); and
generate the address in accordance with the address template responsive to the validation of the request and the parameter (Col 11, Rows 25-44, after identifying the devices having this capability, identify the appropriate device drivers to generate the commands to cause the selected devices to mute their audio).
Mutagi does not disclose receive the output of the agent from the execution of the action corresponding to the request responsive to directing the action data structure to the agent, the output indicating one of success or failure in the execution of action. 
Venkatesha discloses a voice controlled device receiving voice command from a user to perform device specific commands (Abstract) comprising a user interface unit providing visual and audio feedback including indication of success or failure in execution of action or command processing (Col 14, Rows 25-33). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to receive output indicating success or failure in the execution of action of the agent from the execution of the action corresponding to the request responsive to directing the action data structure to the agent in order to provide visual / audio feedback that can be used to determine the success or failure of a command (Venkatesha, Col 14, Rows 25-33).
Regarding Claims 7 and 18, Mutagi does not disclose the action handler determines that the client device is not authenticated with the agent. 
Venkatesha discloses an action handler determines that a client device is not authenticated (Col 2, Rows 40-48, authentication of a voice controlled device prior to executing a command by determining if a user is within proximity of the voice controlled device; Col 7, Rows 17-24, authentication of voice controlled device is required to turn on/off a security system; Col 11, Rows 32-45, authentication of the voice controlled device at the server by determining if the user is present within threshold distance of the voice controlled device) with an agent (Col 11, Row 58 – Col 12, Row 5, connected devices are voice controlled from authorized / authenticated voice controlled device), terminate generation of at least one of a second address or a second action data structure including the second address in accordance with an address template for an action-inventory (Col 6, Rows 54-60, voice command can be turned into device specific command to instruct the voice controlled device to perform a function only if the presence of the user is confirmed; Col 8, Rows 7-20, deny or not perform device specific command if user is not within threshold proximity of the voice controlled device; i.e., the voice controlled device is not authenticated), and present an indication to authenticate the client device with the agent to execute the action corresponding to the second request (Col 6, Rows 54-60 and Col 10, Rows 62-67, confirm the presence of the user within proximity of the voice controlled device in order to turn voice command into the device specific command).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to make a determination that the client device is not authenticated with the agent and terminate generation of at least one of a second address or a second action data structure including the second address in scenarios that required authentication or security (Venkatesha, Col 7, Rows 17-24).
Claims 8 and 19  are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Corcoran et al. (US 2018/0211669 A1) as applied to claims 1 and 13, in further view of Mutagi 976 (US 2015/0154976 A1).
Regarding Claims 8 and 19, Mutagi discloses -4-the data processing system to: 
validate a second address generated in accordance with the address template of the action-inventory for the action corresponding to the request (Col 11, Rows 15-24 and Col 13, Rows 54-65, orchestration component 128 interprets “please silence my devices capable of outputting sound” and identify devices that are associated with device capability of “changing volume” based on mapping of capabilities to devices from device capability abstraction module 722; Col 11, Rows 25-43, thereafter, provides the commands to the voice controlled device 104, which may execute the command intended for itself and may pass the command intended for speaker 404 to the speaker).
Mutagi does not disclose detect an error in validating the second address, the error indicating that the second address is not well-formed.
Mutagi 976 teaches a parallel configuration comprising cloud service controlling secondary device via a voice controlled device (¶¶82-83, cloud service 302 / server 312, voice controlled device 200, secondary device 502). The configuration teaches a validation process to validate an address generated in accordance with an address template of an action-inventory for an action corresponding to a request (¶85 and ¶88 in view of ¶¶67-71, voice controlled device detects a secondary device, obtains information about secondary device like a name and device capabilities for registration at server 312; ¶89, requesting a test of the configuration by requesting the user to speak a command including a name assigned to the secondary device (test speech); ¶90, server matches the test speech to a command; ¶91, return the command to voice controlled device to instruct the secondary device to execute the recognized command); 
detect an error in validating the second address, the error indicating that the second address is not well-formed (¶104, secondary device may send information back to the voice controlled device in case of the command resulting in an error); 
terminate directing of a second action data structure including the second address to the agent responsive to the detection of the error (¶104, voice controlled device processes the error; in other words, when instructing lamp device to turn on per ¶92 and lamp device returns an error, voice controlled device processes the error and lamp device is no longer instructed to turn on); and 
provide an indication of the error to an agent service of the agent (¶104, voice controlled device may process the error and output an audio signal informing the user of the error).  4832-2102-1334.1Atty. Dkt. 098981-2238 (GGL-118US) 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to validate a second address and detect an error in validating the second address in order to inform the user of an error in executing the command (Mutagi 976, ¶104) when testing or validating speech commands (Mutagi 976, ¶89).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10650822 B2 teaches a server with natural language understanding engine to generate a command corresponding to user utterance obtained from a pairing device in order to control an external device registered with the pairing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/03/2021